NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          BEST KEY TEXTILES CO. LTD.,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-1775
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:13-cv-00367-RKM, Senior Judge R. Kenton
Musgrave.
                 ______________________

               Decided: August 15, 2016
                ______________________

    JOHN MICHAEL PETERSON, Neville Peterson LLP, New
York, NY, argued for plaintiff-appellant. Also represent-
ed by RICHARD F. O’NEILL, RUSSELL ANDREW SEMMEL.

    BEVERLY A. FARRELL, International Trade Field
Office, United States Department of Justice, New York,
NY, argued for defendant-appellee. Also represented by
MARCELLA POWELL, AMY RUBIN; JEANNE E. DAVIDSON,
BENJAMIN C. MIZER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
2                    BEST KEY TEXTILES CO.   v. UNITED STATES



ton, DC; PAULA S. SMITH, Bureau of Customs and Border
Protection, United States Department of Homeland
Security, New York, NY.
                ______________________

Before O’MALLEY, WALLACH, and TARANTO, Circuit Judg-
                        es.
WALLACH, Circuit Judge.
     In February 2015, we held that the United States
Court of International Trade (“CIT”) erred in asserting
subject matter jurisdiction over a suit filed by Best Key
Textiles Co. Ltd. (“Best Key”) pursuant to 28 U.S.C.
§ 1581(i)(4) (2012). See Best Key Textiles Co. v. United
States (Best Key I), 777 F.3d 1356, 1362 (Fed. Cir. 2015).
In reaching that conclusion, we observed that the “proper
‘avenue of approach’” to redress the harm alleged in Best
Key’s action would have been a challenge under § 1581(a).
Id. (quoting Hartford Fire Ins. Co. v. United States, 544
F.3d 1289, 1292 (Fed. Cir. 2008)). Because Best Key had
not properly invoked the CIT’s jurisdiction pursuant to
§ 1581(a), we remanded “with instructions to dismiss for
lack of jurisdiction.” Id. at 1357; see Hartford Fire, 544
F.3d at 1292 (“[J]urisdiction under subsection 1581(i) may
not be invoked if jurisdiction under another subsection of
section 1581 is or could have been available, unless the
other subsection is shown to be manifestly inadequate.”
(citation omitted)).
    When the suit returned to the CIT, Best Key filed a
motion to transfer the action to the United States District
Court for the District of Columbia (“D.C. District Court”).
The CIT denied Best Key’s motion as foreclosed by this
court’s mandate in Best Key I and dismissed the action. 1



    1   “Unless the court directs that a formal mandate
issue, the mandate consists of a certified copy of the
BEST KEY TEXTILES CO.   v. UNITED STATES                  3



See Best Key Textiles Co. v. United States (Best Key II),
No. 13-00367, 2015 WL 3798041, at *2–3 (Ct. Int’l Trade
June 18, 2015).
   Best Key appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(5). We affirm.
                          DISCUSSION
       I. Standard of Review and Legal Framework
    “[T]he interpretation by an appellate court of its own
mandate is properly considered a question of law, review-
able de novo.” Laitram Corp. v. NEC Corp., 115 F.3d 947,
950 (Fed. Cir. 1997).
     “The mandate rule . . . dictates that an inferior court
has no power or authority to deviate from the mandate
issued by an appellate court.” Banks v. United States, 741
F.3d 1268, 1276 (Fed. Cir. 2014) (internal quotation
marks and citation omitted). “This rule is limited to
issues actually decided” by the appellate court, “either
explicitly or by necessary implication.” Id. (internal
quotation marks and citation omitted); see SUFI Network
Servs., Inc. v. United States, 817 F.3d 773, 779 (Fed. Cir.
2016) (“For an issue to be implicitly decided, it must be
decided by necessary implication.” (internal quotation
marks and citation omitted)). When a trial court inter-
prets a mandate from this court, “both the letter and the
spirit of the mandate must be considered.” TecSec, Inc. v.
Int’l Bus. Mach. Corp., 731 F.3d 1336, 1342 (Fed. Cir.
2013) (internal quotation marks and citation omitted).




judgment, a copy of the court’s opinion, if any, and any
direction about costs.” Fed. R. App. P. 41(a).
4                     BEST KEY TEXTILES CO.   v. UNITED STATES



   II. The CIT Properly Held that Best Key I Implicitly
Precluded Consideration of Best Key’s Motion to Transfer
    Best Key argues that “the ‘mandate rule’ should not
be interpreted as precluding the CIT from considering the
question of transfer.” Appellant’s Br. 17 (capitalization
omitted). That is so, Best Key continues, because “[t]he
CIT’s power to transfer is statutory and derived from [28
U.S.C.] § 1631[2]—not from this [c]ourt’s mandate.” Id. at
18.
    Although the transfer issue was not raised in Best
Key I, we implicitly decided it. There, we held the CIT did
not possess subject matter jurisdiction over Best Key’s
suit pursuant to § 1581(i)(4) 3 and that the “proper avenue
of approach” to redress the harm alleged in Best Key’s
action “is a challenge under § 1581(a).” Best Key I, 777



    2   In relevant part, § 1631 provides:
    Whenever a civil action is filed in a court . . . and
    that court finds that there is a want of jurisdic-
    tion, the court shall, if it is in the interest of jus-
    tice, transfer such action or appeal to any other
    such court in which the action . . . could have been
    brought at the time it was filed.
28 U.S.C. § 1631.
    3    “Section 1581(i) provides the CIT with residual ju-
risdiction over civil actions that arise from import trans-
actions.” Hutchison Quality Furniture, Inc. v. United
States, No. 2015-1900, 2016 WL 3668030, at *3 (Fed. Cir.
July 6, 2016) (citation omitted). Section 1581(i)(4) specifi-
cally provides the CIT with “exclusive jurisdiction” over
“any civil action commenced against the United
States . . . providing for . . . administration and enforce-
ment with respect to the matters referred to in”
§ 1581(a)–(i)(3).
BEST KEY TEXTILES CO.   v. UNITED STATES 5
F.3d at 1362 (internal quotation marks and citation
omitted). Section 1581(a) provides the CIT with “exclu-
sive jurisdiction” over matters that fall within its pur-
view, such as the denial of a protest concerning the
appropriate classification of (and the attendant duty rate
that applies to) imports. See 28 U.S.C. § 1581(a) (provid-
ing the CIT with “exclusive jurisdiction” over “any civil
action commenced to contest the denial of a protest, in
whole or in part, under” 19 U.S.C. § 1515 (2012)); see also
19 U.S.C. § 1514(a) (listing protestable decisions). Be-
cause the CIT would possess exclusive jurisdiction over
any such denied protest, the CIT did not err in finding
Best Key’s transfer request implicitly foreclosed by Best
Key I. See K Mart Corp. v. Cartier, Inc., 485 U.S. 176,
182–83 (1988) (Federal district courts are “divested of
jurisdiction . . . if th[e] action [falls] within one of the
specific grants of exclusive jurisdiction to the [CIT].”);
Conoco, Inc. v. U.S. Foreign-Trade Zones Bd., 18 F.3d
1581, 1586 (Fed. Cir. 1994) (discussing same); accord
Nippon Miniature Bearing Corp. v. Weise, 230 F.3d 1131,
1135–39 (9th Cir. 2000) (discussing same); Miami Free
Zone Corp., Inc. v. Foreign Trade Zones Bd., 22 F.3d 1110,
1111–13 (D.C. Cir. 1994) (discussing same); Trayco Inc. v.
United States, 967 F.2d 97, 98–99 (4th Cir. 1992) (discuss-
ing same).
    Best Key also contends that, because we permitted
the CIT to consider transferring an action to a federal
district court in a prior appeal, it was appropriate for the
CIT to do so on remand. Appellant’s Br. 18 (citing Schick
v. United States, 554 F.3d 992 (Fed. Cir. 2009)). Schick
does not necessitate a different result. Schick involved a
cause of action for which no provision of § 1581 provided
the CIT with exclusive jurisdiction. See 554 F.3d at 994–
95. Because the CIT did not possess exclusive jurisdiction
over the question presented, we instructed the CIT to
consider on remand whether a federal district court would
have jurisdiction. See id. at 995–96. By contrast, Best
6                    BEST KEY TEXTILES CO.   v. UNITED STATES



Key I found that the CIT would have exclusive jurisdiction
over the harm alleged in Best Key’s action pursuant to
§ 1581(a). See 777 F.3d at 1362. Thus, Schick is inappo-
site.
    Best Key next avers that “it would be reasonable to
expect that this [c]ourt would have expounded on the
[transfer] issue, or sought briefing from the parties con-
cerning [the] same if, as the CIT surmises, this [c]ourt
considered the question of transfer in formulating its
mandate.” Appellant’s Br. 22–23. But Best Key overlooks
the consequences that flow from a finding that the CIT
possesses subject matter jurisdiction over an action pur-
suant to § 1581(a). When an action falls within the ambit
of § 1581(a), the CIT has “exclusive jurisdiction” over the
suit. See K Mart, 485 U.S. at 182–83. Because the CIT
would have exclusive jurisdiction over the harm alleged in
Best Key’s action, no federal district court could properly
assert jurisdiction over the action. There was no reason
to address the transfer issue in Best Key I.
    Finally, Best Key argues that judicial review pursu-
ant to § 1581(a) would be unavailable or otherwise mani-
festly inadequate, so the CIT should have decided
whether to transfer its action to the D.C. District Court.
See Appellant’s Br. 3; Appellant’s Reply 7. We rejected
these arguments in Best Key I, see 777 F.3d at 1362–63
(rejecting Best Key’s argument that “§ 1581(a) is neither
available nor adequate”), and Best Key has not identified
a valid reason for revisiting that determination, see
Banks, 741 F.3d at 1276 (explaining that, “[u]nder the
mandate rule, a court below must adhere to a matter
decided in a prior appeal unless . . . (1) subsequent evi-
dence presented at trial was substantially different from
the original evidence; (2) controlling authority has since
made a contrary and applicable decision of the law; or
BEST KEY TEXTILES CO.   v. UNITED STATES               7



(3) the decision was clearly erroneous” (citation omit-
ted)). 4 We decline to revisit that holding.
                         CONCLUSION
   We have considered Best Key’s remaining arguments
and find them unpersuasive. Accordingly, the final judg-
ment of the United States Court of International Trade is
                         AFFIRMED




   4    After we issued Best Key I, Best Key did not seek
panel rehearing or rehearing en banc of that decision
before the mandate issued.